EX 10.22


FORM OF EXCHANGE AGREEMENT
This Exchange Agreement (this “Agreement”) is made and entered into as of
____________, 2020, by and between ________________., a __________________
company (the “Holder”), and Inseego Corp., a Delaware corporation (the
“Company”).
RECITALS
WHEREAS, the Holder is the beneficial owner of certain of the Company’s 5.50%
Convertible Senior Notes due 2022 (the “Notes”) issued pursuant to a note in
global form registered in the name of Cede & Co. (the “Global Note”) in
accordance with that certain Indenture, dated January 9, 2017, by and between
the Company and Wilmington Trust, National Association (the “Indenture”);
WHEREAS, pursuant to the terms and conditions set forth in the Indenture, the
Holder has the right to convert the Notes into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), at a rate of 212.7660
shares per $1,000 principal amount of Notes, subject to adjustment, as provided
therein (the “Conversion Rate”);
WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to exchange the principal amount of the Notes set forth on
Exhibit A hereto (the “Exchange Notes”), in advance of the maturity date, for
______________ shares of Common Stock per $1,000 principal amount of Notes,
consisting of the Conversion Rate plus _________ inducement shares per $1,000
principal amount of Notes (the “Conversion Premium Shares”);
WHEREAS, the Conversion Premium Shares are a condition and material inducement
to Holder’s willingness to enter into this Agreement and to convert the Exchange
Notes into shares of Common Stock in advance of the maturity date; and
WHEREAS, the Exchange Shares (as defined below) to be issued are intended to be
exempt from registration pursuant to Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”).
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
Exchange
Section 1.01    Exchange. Upon the terms and subject to the conditions of this
Agreement, the Holder and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange the Exchange Notes for ______________ shares of the
Company’s Common Stock (the “Exchange Shares”), without the payment of any
additional consideration. At the Closing (as defined below), the following
transactions shall occur (collectively, the “Exchange”):
(a)    Pursuant to Section 2.13 of the Indenture, the Holder shall surrender the
Exchange Notes for cancellation. Upon cancellation of the Exchange Notes and the
issuance of the Exchange Shares as described below, the Holder hereby releases
all claims arising out of or related to the Exchange Notes, including, but not
limited to, any accrued and unpaid interest payable with respect to the Exchange
Notes.
(b)    The Company shall issue to the Holder the Exchange Shares in CUSIP No.
45782B104 (plus cash in lieu of fractional shares if applicable, to be paid in
immediately available funds at the Closing). The issuance of the Exchange Shares
to the Holder will be made without registration of the Exchange Shares under the
Securities Act, in reliance upon the exemption therefrom provided by Section
3(a)(9) of the Securities Act and in reliance on similar exemptions under state
securities or blue sky laws.
Section 1.02    Closing. The closing of the Exchange (the “Closing”) will take
place at the offices of Paul Hastings LLP, 4747 Executive Drive, Twelfth Floor,
San Diego, CA 92121, or such other location as may be agreed upon by the
parties, on _________, 2020 (the “Closing Date”). The parties shall exchange
closing deliverables as follows:
(a)    At or prior to the Closing, the Holder shall instruct its custodian to
post on the Closing Date a one-sided DWAC withdrawal request through the Deposit
and Withdrawal at Custodian facilities of The Depository Trust Company for the
aggregate amount of the Exchange Notes identified by CUSIP/ISIN #: 45782B
AA2/US45782BAA26;
(a)    At or prior to the Closing, the Company shall instruct Wilmington Trust,
National Association to cancel the Exchange Notes upon receipt thereby reducing
the outstanding principal amount of the Global Note; and
(b)    At the Closing, the Company shall instruct Computershare Trust Company,
N.A. to electronically issue the Exchange Shares, in book-entry form, to the
Holder or, if the Holder so instructs in advance of the Closing Date, its
designee. The Company agrees to issue the Exchange Shares at the Closing without
any restrictions on transfer and without any restrictive legend.
The Company shall not issue fractional shares upon Exchange of the Exchange
Notes. If any fractional share would be issuable upon the Exchange, the Company
shall pay to the Holder an amount in cash equal to the current market value of
the fractional share, which shall be determined based on the closing price of
the Company’s Common Stock on the business day immediately preceding the Closing
Date and paid in immediately available funds at the Closing.
The obligations of the Holder to deliver (or cause to be delivered) the Exchange
Notes is subject to the following conditions: (i) the Common Stock shall not
have been suspended, as of the Closing Date, by the SEC or the NASDAQ from
trading on the NASDAQ, and (ii) the representations and warranties of the
Company as set forth in Article III shall be true and correct.
The obligations of the Company to deliver the Exchange Shares is subject to
(i) the Holder properly submitting (or causing to be submitted) the Exchange
Notes for withdrawal through the DWAC program and (ii) the representations and
warranties of the Holder as set forth in Article II shall be true and correct.
ARTICLE II    
Representations, Warranties and Covenants of the Holder
The Holder represents and warrants to, and agrees with, the Company as set forth
below in this Article II, as of the date hereof and as of the Closing, each of
which is being relied upon by the Company, as the case may be, as a material
inducement to enter into and perform this Agreement:
Section 2.01    Existence and Power.
(a)    The Holder is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all requisite entity power
and authority to carry out the transactions contemplated hereby in accordance
with the terms hereof.
(b)    Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby by the Holder (i) will contravene any formation
documents of the Holder, (ii) will constitute a violation of or a default under,
or conflict with or require a filing with, or consent, approval or authorization
under, any contract, commitment, agreement, understanding, arrangement,
restriction, law, statute, rule, regulation, judgment, order, injunction, suit,
action or proceeding of any kind to which the Holder is a party or by which the
Holder or any of its assets are bound, or (iii) will require the Holder to make
any filing to any governmental or quasi-governmental authority.
Section 2.02    Valid and Enforceable Agreement; Authorization. The execution,
delivery and performance by the Holder of this Agreement has been duly
authorized by all requisite entity action. This Agreement constitutes the legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally and to the effect of general
principles of equity.
Section 2.03    Title to Exchange Notes. The Holder is the sole beneficial owner
of and, at the Closing, will be the sole legal and beneficial owner of the
Exchange Notes. The Holder has good, valid and marketable title to the Exchange
Notes, free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (“Liens”) created by the Holder, other than pledges or security
interests that the Holder may have created in favor of a prime broker under and
in accordance with its prime brokerage agreement with such broker, which will be
terminated in connection with Closing. The Holder has not, in whole or in part
(except as described in the preceding sentence), (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Exchange Notes or its rights
in the Exchange Notes, or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
the Exchange Notes.
Section 2.04    Affiliate Status. The Holder is not, and has not been during the
preceding three (3) months, an “affiliate” of the Company as such term is
defined in Rule 144 under the Securities Act.
Section 2.05    Reliance on Exemptions. The Holder acknowledges that the
Exchange Shares are being offered and exchanged in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the Exchange Shares. The
Holder acknowledges that the Exchange Shares shall be issued to the Holder
solely in exchange for the Exchange Notes without the payment of any additional
consideration. As of the date hereof and as of the Closing Date, the Holder has
not and will not pay any commission or other remuneration, directly or
indirectly, to any broker or other intermediary, in connection with the
Exchange.
Section 2.06    Beneficial Ownership. The Holder owns ____________ in principal
amount of the Notes. The Holder does not beneficially own any Common Stock of
the Company For so long as the Holder beneficially owns the Exchange Shares,
without the Company’s express prior written consent, and, to the extent
required, an amendment to that certain Rights Agreement, dated as of January 22,
2018, between the Company and Computershare Trust Company, N.A., as rights
agent, as amended, the Holder and its affiliates will not beneficially own
Common Stock in the Company in excess of 4.89% of the Company’s outstanding
Common Stock. As used in this Agreement, the term “beneficially own” (and its
correlatives “beneficial owner” and “beneficial ownership”) have the meanings
given in Section 13(d) of the Exchange Act (defined below) and its implementing
rules.
ARTICLE III    
Representations, Warranties and Covenants of the Company
The Company represents and warrants to, and agrees with, the Holder as set forth
below in this Article III, as of the date hereof and as of the Closing, each of
which is being relied upon by the Holder, as the case may be, as a material
inducement to enter into and perform this Agreement:
Section 3.01    Existence and Power.
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company’s
obligations hereunder, and to consummate the transactions contemplated hereby.
(b)    Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby by the Company (i) will contravene the
certificate of incorporation or the bylaws of the Company, (ii) will constitute
a violation of or a default under, or conflict with or require a consent,
approval or authorization under, any contract, commitment, agreement,
understanding, arrangement, restriction, law, statute, rule, regulation,
judgment, order, injunction, suit, action or proceeding of any kind to which the
Company is a party or by which the Company or any of its assets are bound, or
(iii) will require the Company to make any filing to any governmental or
quasi-governmental authority, except for the filing of a Form 8-K with the SEC
(defined below) and any filing that may be required by the Nasdaq Stock Market
(“NASDAQ”) or pursuant to applicable blue sky laws, each of which has been filed
or will be filed on a timely basis. For the avoidance of doubt, the Exchange
Shares were included in a Listing of Additional Shares Notification Form
submitted to the NASDAQ in connection with the issuance of the Notes.
Section 3.02    Valid and Enforceable Agreement; Authorization. The execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite corporate action. This Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally and to the effect of general principles of
equity.
Section 3.03    Capitalization. The entire authorized capital stock consists of
150,000,000 shares of Common Stock and 2,000,000 shares of preferred stock, par
value $0.001 per share (the “Preferred Stock”), issuable in one or more series
designated by the board of directors of the Company, of which 150,000 shares
have been designated as Series D Preferred Stock and of which 10,000 shares have
been designated as Series E Fixed-Rate Cumulative Perpetual Preferred Stock, par
value $0.001 per share. As of ___________, 2020, there were ____________ shares
of Common Stock and 10,000 shares of Preferred Stock issued and outstanding.
Section 3.04    Disclosure. The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Act and the Securities Exchange Act of 1934 (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”), or has
timely filed for a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
Section 3.01    Exchange Shares. The Exchange Shares (a) have been duly
authorized and, upon their issuance pursuant to the Exchange against delivery of
the Exchange Notes in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable and (b) will not, as of the date
of issuance, be subject to any preemptive, participation, rights of first
refusal or other similar rights. Upon delivery to the Holder, the Exchange
Shares shall be free and clear of all Liens created by the Company.
Section 3.02    Listing. The Company is in compliance with all applicable rules
of the NASDAQ, including all listing and corporate governance requirements. The
Company has not received notice from NASDAQ that the Company is not in
compliance with the listing or maintenance requirements thereof. No shareholder
approval is required pursuant to the rules of the Nasdaq Stock Market in
connection with the issuance of the Exchange Shares.
Section 3.03    Registration. The Company has taken no action designed to, or
which, to the knowledge of the Company, is likely to have the effect of,
terminating the registration of its common shares under the Exchange Act. The
Exchange is exempt from the registration and prospectus-delivery requirements of
the Securities Act and, assuming the accuracy of the Holder’s representations
and warranties in Article II above, including with respect to each Holder’s
non-affiliate status, the Exchange Shares to be delivered to the Holder pursuant
to this Agreement will not be subject to restrictions on transfer under the
Securities Act (and will be issued (a) without any legends that restrict the
transfer of such Exchange Shares under U.S. federal securities laws and (b) with
an “unrestricted” CUSIP number).
Section 3.04    Section 3(a)(9) Compliance. The Company acknowledges that the
Exchange Shares are being offered and exchanged in reliance on the exemption
from registration provided by Section 3(a)(9) of the Securities Act. As of the
date hereof and as of the Closing Date, the Company has not and will not pay any
commission or other remuneration, directly or indirectly, to any broker or other
intermediary, in connection with the Exchange.
ARTICLE IV    
Miscellaneous Provisions
Section 4.01    Specific Performance. The parties acknowledge that money damages
are not an adequate remedy for violations of this Agreement and that any party
may, in its sole discretion, apply to a court of competent jurisdiction for
specific performance or injunctive or such other relief as such court may deem
just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party waives any
objection to the imposition of such relief, this being in addition to any other
remedy to which such party is entitled at law or in equity.
Section 4.02    Disclosure of Transaction and Other Material Information. On or
before 8:30 a.m., Eastern Time, on the first business day following the date of
this Agreement (the “Disclosure Deadline”), the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by this Agreement in the form required by the Exchange Act. The
Company hereby acknowledges and agrees that such Form 8-K will disclose all
confidential information to the extent the Company believes such confidential
information constitutes material non-public information, if any, with respect to
the Exchange or otherwise communicated by the Company to Holder in connection
with the Exchange; provided, however, that the Company shall not disclose the
name or identity of Holder except as may be required by applicable law. After
the Disclosure Deadline, the Holder shall be under no obligation to maintain the
confidentiality of, nor to refrain from using, any information previously
provided to it by the Company.
Section 4.03    Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.04    Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Holder.
Section 4.05    Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.
Section 4.06    Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.
Section 4.07    Governing Law; Jurisdiction; Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to its conflicts of laws provisions. Each of the
Parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York, City of New York, for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each Party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the Parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each Party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER. The Parties hereto agree and acknowledge that
each Party has retained counsel in connection with the negotiation and
preparation of this Agreement, and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation of the foregoing agreements or any amendment,
schedule or exhibits thereto.
Section 4.08    Survival. The representations, warranties and covenants of the
Company and Holder contained in Articles II, III and IV shall survive the
survive cancellation of the Exchange Notes and issuance of the Exchange Shares,
until the expiration of the applicable statute of limitations.
Section 4.09    No Third Party Beneficiaries or Other Rights. Nothing herein
shall grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
Section 4.10    Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.
Section 4.11    Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile or other
electronic transmission (provided confirmation of transmission is mechanically
or electronically generated and kept on file by the sending party), or (c) one
(1) business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and telephone
numbers for such communications shall be:
If to the Company:

Inseego Corp.
9710 Scranton Road, Suite 200
San Diego, California 92121
Attention:
Telephone:
Email:


with a copy (for informational purposes only) to:
Paul Hastings LLP
4747 Executive Drive, Twelfth Floor
San Diego, CA 92121
Attention:
Telephone:
Email:


If to Holder, to the address specified on the signature page hereto.
Any party hereto may change his or its address for notice by giving notice
thereof in the manner herein above provided.
Section 4.12    Interpretations. The words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.
Section 4.13    Further Assurances. The Holder and the Company each hereby agree
to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.
Section 4.14    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 4.15    Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
THE COMPANY:

INSEEGO CORP.


By:     
Name: Stephen M. Smith
Title: Executive Vice President and Chief Financial Officer
HOLDER:

[_______________].

By:     
Name:
Title: Authorized Signatory
Address:








 

